The employer and the insurance carrier have appealed from a decision of the State Industrial Board awarding compensation to claimant. The employer was engaged in the roofing and sheet metal business and claimant was a foreman in the shop. On August 2, 1938, a very hot day, while engaged in his regular occupation and while employing effort and exertion in lifting and moving a heavy die, weighing about 150 pounds, claimant suffered a rupture of a blood vessel of the brain with resulting paralysis. The claim is resisted on the ground that the claimant did not sustain an accidental injury, and on the further *772ground that the claimant failed to comply with the provisions of sections 18 and 27 of the Workmen’s Compensation Law as to notice and the filing of a claim. The proof shows that the employer, knew of the accident and eight days after it occurred notified its insurance carrier to that effect and, in addition to that, the employer paid claimant advance compensation amounting to $516. The evidence sustains the finding of the Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Hefíernan, Schenek and Foster, JJ.